F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               July 28, 2005
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                       Clerk

 ANDREW RED STAR,

                Petitioner - Appellant,                      No. 05-3084
           v.                                                 (D. Kansas)
 E. J. GALLEGOS,                                     (D.C. No. 05-CV-3029-RDR)

                Respondent - Appellee.


                               ORDER AND JUDGMENT*


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


       Applicant Andrew Red Star, proceeding pro se and in forma pauperis, appeals the

district court’s denial of his application for habeas corpus under 28 U.S.C. § 2241. As a

federal prisoner proceeding under § 2241, Applicant does not need a certificate of

appealability. See McIntosh v. United States Parole Comm’n., 115 F.3d 809, 810 n.1

(10th Cir. 1997). Because the issues he raises on appeal are different from those he

brought before the district court, we affirm.


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. The
court generally disfavors the citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Applicant pleaded guilty to assault in an administrative disciplinary proceeding

and was sanctioned to a loss of telephone and commissary privileges for 45 days, 15 days

segregation, and forfeiture of 14 days of good-time credit. Before the district court,

Applicant sought expungement of this disciplinary report based on a procedural

error—namely, failure to conduct a hearing before the Unit Discipline Committee within

three days. Finding that the error resulted in only a brief delay and that the

administrative-appeals process and subsequent rehearing adequately protected

Applicant’s rights, the district court denied habeas relief.

       On appeal Applicant argues that the district court erred in not ordering Respondent

to file an answer to his procedural claim. He also contends that he was not allowed to call

witnesses or present evidence in the disciplinary proceeding. Nothing in the record

indicates that Applicant raised these issues before the district court. Generally, “a federal

appellate court does not consider an issue not passed upon below.” In re Walker, 959

F.2d 894, 896 (10th Cir. 1992) (internal quotation marks omitted). Applicant “does not

argue on appeal that any special circumstance requires us to address [his] contention[s]

despite lack of preservation below.” United States v. Windrix, 405 F.3d 1146, 1156 (10th

Cir. 2005). Therefore, we do not consider these claims.

       We AFFIRM the judgment of the district court.

                                           ENTERED FOR THE COURT

                                           Harris L Hartz
                                           Circuit Judge

                                              -2-